DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
“an acquisition unit that acquires “a first distance serving as a distance up to the object…, “an estimation unit that estimates” a second distance serving as the distance up to the object at a transmission timing of a second transmission signal… and “an adjustment unit that adjusts” the number of waves or a transmission time of the second transmission signal. In Claim 1.
“an acquisition unit that acquires “a first distance serving as a distance up to the object…, “an estimation unit that estimates” a second distance serving as the distance up to the object at a transmission timing of a second transmission signal… and “an adjustment unit that adjusts” the number of waves or a transmission time of the second transmission signal. In Claim 7.
“an acquisition unit that specifies “the transmission signal included in the detection signal…, and “a setting unit that sets” respectively different patterns in the plurality of object detection devices. In Claim 14.
Regarding claims 1, 7 and 14, see applicants specification paragraph (53) and Fig.2. Applicant fails to demonstrate proper structure of acquisition, estimation, adjustment and setting unit in the specification, thus resulting in ambiguity to the metes and bounds of the structure of the claims stated above. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation ““an acquisition unit that acquires “a first distance serving as a distance up to the object…, “an estimation unit that estimates” a second distance serving as the distance up to the object at a transmission timing of a second transmission signal…, “an adjustment unit that adjusts” the number of waves or a transmission time of the second transmission signal”… and “a setting unit that sets” respectively different patterns in the plurality of object detection devices…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The to acquire a first distance serving as a distance up to the object, estimate a second distance serving as the distance up to the object at a transmission timing of a second transmission signal, adjusting the number of waves or a transmission time of the second transmission signal and setting respectively different patterns in the plurality of object detection devices …Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the 
8. Regarding dependent claims 2-6, 8-13 and 15-19, by virtue of dependency claims 2-6, 8-13 and 15-19 are rejected under 35 U.S.C. 112(b) for the reasons detailed above. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-8, 11-12, 15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto (US Patent No.: 8726733).


Regarding claim 1, Hashimoto teaches a transmission/reception unit (12,13) that has a vibrator capable of transmitting and receiving ultrasound, that causes the vibrator to transmit a plurality of transmission signals at respectively different timings, and that 

Further regarding claim 1, Hashimoto teaches an acquisition unit that acquires a first distance serving as a distance up to the object, based on a time difference between a transmission timing of a first transmission signal out of the plurality of transmission signals and a reception timing of a first reception signal which is the first transmission signal returning after being reflected on the object, and that acquires a relative speed of the object, based on a frequency difference between the first transmission signal and the first reception signal. (Col.1, 23-33, Col.5, lines 3-24)

Further regarding claim 1, Hashimoto teaches an estimation unit that estimates a second distance serving as the distance up to the object at a transmission timing of a second transmission signal to be transmitted subsequently to the first transmission signal, based on the first distance and the relative speed. (Col.1, lines 23-33, Col.8, lines 47-52, Col.4, lines 64- Col.5, line 24, Col.6, lines 29-32)

Further regarding claim 1, Hashimoto teaches an adjustment unit that adjusts the number of waves or a transmission time of the second transmission signal, based on the second distance. (Col.1, lines 34-42, Col.8, lines 9-13)

Regarding claim 2, Hashimoto teaches wherein in a case where the second distance is a first value, the adjustment unit sets a second value, as the number of waves or the transmission time of the second transmission signal, and in a case where the second distance is a third value greater than the first value, the adjustment unit sets a fourth value greater than the second value, as the number of waves or the transmission time of 

Regarding claim 5, Hashimoto teaches wherein the transmission/reception unit performs encoding for assigning identification information to each of the plurality of transmission signals. (Col.1, lines 34-42, Col.16, lines 8-10, Col.6, lines 7-13, Col.8, lines 9-11, Fig.2a-Fig.2b)

Further regarding claim 5, Hashimoto teaches in a case where the second distance is a fifth value, the adjustment unit sets a sixth value, as a code length of the identification information to be assigned to the second transmission signal, and in a case where the second distance is a seventh value greater than the fifth value, the adjustment unit sets an eighth value greater than the sixth value, as the code length of the identification information to be assigned to the second transmission signal. (Col.8, lines 9-25, Col.15, lines 45-55, Col.5, line 46 – Col.6, line 3, Col.13, lines 32-54)

Regarding claim 6, Hashimoto teaches wherein the transmission/reception unit performs encoding for assigning identification information to each of the plurality of transmission signals. (Col.1, lines 34-42, Col.16, lines 8-10, Col.6, lines 7-13, Col.8, lines 9-11, Fig.2a-Fig.2b) 

Further regarding claim 6, Hashimoto teaches an acquisition unit specifies the reception signal of the transmission signal transmitted by the transmission/reception unit and returning after being reflected on the object, based on the pattern and the identification information assigned to each of the transmission signals. (Col.1, lines 28-33, Col.7, lines 28-33)

Regarding claim 7, Hashimoto teaches a transmission/reception unit that has a vibrator capable of transmitting and receiving ultrasound, that causes the vibrator to transmit a plurality of transmission signals at respectively different timings, and that receives each of the plurality of transmission signals returning after being reflected on a circumferentially existing object, as a reception signal. (Col.9, lines 14-21, Col.1, 23-33)

Further regarding claim 7, Hashimoto teaches an acquisition unit that acquires a first distance serving as a distance up to the object, based on a time difference between a transmission timing of a first transmission signal out of the plurality of transmission signals and a reception timing of a first reception signal which is the first transmission signal returning after being reflected on the object, and that acquires a relative speed of the object, based on a frequency difference between the first transmission signal and the first reception signal. (Col.1, 23-33, Col.5, lines 3-24)

Further regarding claim 7, Hashimoto teaches an estimation unit that estimates a second distance serving as the distance up to the object at a transmission timing of a second transmission signal to be transmitted subsequently to the first transmission signal, based on the first distance and the relative speed. (Col.1, lines 23-33, Col.8, lines 47-52, Col.4, lines 64- Col.5, line 24)

Further regarding claim 7, Hashimoto teaches an adjustment unit that adjusts the number of waves or a transmission time of the second transmission signal, based on the second distance. (Col.1, lines 34-42, Col.8, lines 9-13)

Regarding claim 8, Hashimoto teaches wherein in a case where the second distance is a first value, the adjustment unit sets a second - 41 -AI-P20170929US value, as the number of waves or the transmission time of the second transmission signal, and in a case where the second 

Regarding claim 11, Hashimoto teaches wherein the transmission/reception unit performs encoding for assigning identification information to each of the plurality of transmission signals. (Col.1, lines 34-42, Col.16, lines 8-10, Col.6, lines 7-13, Col.8, lines 9-11, Fig.2a-Fig.2b)

Further regarding claim 11, Hashimoto teaches in a case where the second distance is a fifth value, the adjustment unit sets a sixth value, as a code length of the identification information to be assigned to the second transmission signal, and in a case where the second distance is a seventh value greater than the fifth value, the adjustment unit sets an eighth value greater than the sixth value, as the code length of the identification information to be assigned to the second transmission signal. (Col.8, lines 9-25, Col.15, lines 45-55, Col.5, line 46 – Col.6, line 3, Col.13, lines 32-54)

Regarding claim 12, Hashimoto teaches wherein the transmission/reception unit performs encoding for assigning identification information to each of the plurality of transmission signals. (Col.1, lines 34-42, Col.16, lines 8-10, Col.6, lines 7-13, Col.8, lines 9-11, Fig.2a-Fig.2b) 

Further regarding claim 12, Hashimoto teaches an acquisition unit specifies the reception signal of the transmission signal transmitted by the transmission/reception unit and returning after being reflected on the object, based on the pattern and the 

Regarding claim 15, Hashimoto teaches wherein the transmission/reception unit performs encoding for assigning identification information to the transmission signal. (Col.1, lines 34-42, Col.16, lines 8-10, Col.6, lines 7-13, Col.8, lines 9-11, Fig.2a-Fig.2b)

Further regarding claim 15, Hashimoto teaches the acquisition unit specifies the reception signal, based on the pattern and the identification information assigned to the transmission signal. (Col.1, lines 28-33, Col.7, lines 28-33)


Regarding claim 17, Hashimoto teaches an acquisition unit that acquires a first distance serving as a distance up to the object, based on a time difference between a transmission timing of a first transmission signal and a reception timing of a first reception signal which is the first transmission signal returning after being reflected on the object, and that acquires a relative speed of the object, based on a frequency difference between the first transmission signal and the first reception signal. (Col.1, 23-33, Col.5, lines 3-24)
Further regarding claim 17, Hashimoto teaches an estimation unit that estimates a second distance serving as the distance up to the object at a transmission timing of a second transmission signal to be transmitted subsequently at the transmission timing of the transmission signal, based on the first distance and the relative speed. (Col.1, lines 23-33, Col.8, lines 47-52, Col.4, lines 64- Col.5, line 24)

Further regarding claim 17, Hashimoto teaches an adjustment unit that adjusts the number of waves or a transmission time of the second transmission signal, based on the second distance. (Col.1, lines 34-42, Col.8, lines 9-13)

Regarding claim 18, Hashimoto teaches wherein in a case where the second distance is a first value, the adjustment unit sets a second value, as the number of waves or the transmission time of the second transmission signal, and in a case where the second distance is a third value greater than the first value, the adjustment unit sets a fourth value greater than the second value, as the number of waves or the transmission time of the second transmission signal. (Col.8, lines 9-25, Col.15, lines 45-55, Col.5, line 46 – Col.6, line 3, Col.13, lines 32-54)

Regarding claim 19, Hashimoto teaches wherein the transmission/reception unit performs encoding for assigning identification information to the transmission signal. (Col.1, lines 34-42, Col.16, lines 8-10, Col.6, lines 7-13, Col.8, lines 9-11, Fig.2a-Fig.2b)

Further regarding claim 19, Hashimoto teaches  in a case where the second distance is a fifth value, the adjustment unit sets a sixth value, as a code length of the identification information to be assigned to the second transmission signal, and in a case where the second distance is a seventh value greater than the fifth value, the adjustment unit sets an eighth value greater than the sixth value, as the code length of the identification information to be assigned to the second transmission signal. (Col.8, lines 9-25, Col.15, lines 45-55, Col.5, line 46 – Col.6, line 3, Col.13, lines 32-54)




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4, 9-10, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Ohnishi (Document Id: US 20110001661 A1).

Regarding claim 3, Hashimoto teaches the invention as claimed but does not explicitly teach wherein each of the plurality of transmission signals is a chirp signal in which a frequency repeatedly increases or decreases in every predetermined cycle.
Ohnishi, in the same field of endeavor teaches wherein each of the plurality of transmission signals is a chirp signal in which a frequency repeatedly increases or decreases in every predetermined cycle. (Paragraph 4, lines 8-17) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Hashimoto to incorporate wherein each of the plurality of transmission signals is a chirp signal in which a frequency repeatedly increases or decreases in every predetermined cycle as taught by Ohnishi in order to raise the target object detection performance.

Regarding claim 4, Hashimoto teaches wherein a pattern indicating an increase or a decrease of the frequency in the predetermined cycle. (Col.8, lines 11-25) Hashimoto further teaches an acquisition unit that specifies the reception signal of the transmission signal transmitted by the transmission/reception unit and returning after being reflected on the object, based on the pattern preset in the object detection device. (Col.1, lines 28-33, Col.7, lines 28-33) Hashimoto teaches the invention as claimed but does not explicitly teach chirp signal. 
Ohnishi, in the same field of endeavor teaches chirp signal. (Paragraph 4, lines 8-17) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Hashimoto to incorporate chirp signals as taught by Ohnishi in order to raise the target object detection performance.

Regarding claim 9, Hashimoto teaches the invention as claimed but does not explicitly teach wherein each of the plurality of transmission signals is a chirp signal in which a frequency repeatedly increases or decreases in every predetermined cycle.
Ohnishi, in the same field of endeavor teaches wherein each of the plurality of transmission signals is a chirp signal in which a frequency repeatedly increases or decreases in every predetermined cycle. (Paragraph 4, lines 8-17) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Hashimoto to incorporate wherein each of the plurality of transmission signals is a chirp signal in which a frequency repeatedly increases or decreases in every predetermined cycle as taught by Ohnishi in order to raise the target object detection performance.

Regarding claim 10, Hashimoto teaches wherein a pattern indicating an increase or a decrease of the frequency in the predetermined cycle. (Col.8, lines 11-25) Hashimoto further teaches an acquisition unit that specifies the reception signal of the transmission signal transmitted by the transmission/reception unit and returning after being reflected on the object, based on the present pattern. (Col.1, lines 28-33, Col.7, lines 28-33) Hashimoto teaches the invention as claimed but does not explicitly teach chirp signal. 
Ohnishi, in the same field of endeavor teaches chirp signal. (Paragraph 4, lines 8-17) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Hashimoto to incorporate chirp signals as taught by Ohnishi in order to raise the target object detection performance.


Regarding claim 13, Hashimoto teaches an object detection device respectively including the transmission/reception unit (12, 13) and the acquisition unit. (Col.1, lines 14-21, Col.9, lines 14-21, Col.1, 23-33, Col.5, lines 3-24, Fig.1)

Further regarding claim 13, Hashimoto teaches a setting unit (window setting section 18) that sets respectively different patterns in the object detection - 42 -AI-P20170929USdevice. (Col.10, lines 38-43, Fig.3) Hashimoto teaches the invention as claimed but does not explicitly teach a plurality of object detection devices Hashimoto discloses the claimed invention except for a plurality of object detection devices.  It would have been obvious to one having ordinary skill in the art at the time the invention was filled to include a plurality of object detection devices, since it has been held that mere duplication of the essential parts involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.


Regarding claim 14, Hashimoto teaches a transmission/reception unit (12, 13) that has a vibrator capable of transmitting and receiving ultrasound that causes the vibrator to transmit a transmission signal. (Col.9, lines 14-21, Col.1, 23-33) 

Further regarding claim 14, Hashimoto teaches an acquisition unit that specifies the transmission signal included in the detection signal and returning after being reflected on a circumferentially existing object, as a reception signal, based on the pattern, and that acquires information relating to the object, based on the transmission signal and the reception signal. (Col.1, 23-33, Col.5, lines 3-24) 

Further regarding claim 14, Hashimoto teaches a method of outputting a detection signal corresponding to circumferentially received ultrasound. (Col.10, lines 44-50, Fig.3, Fig.4)

Further regarding claim 14, Hashimoto teaches a setting unit (window setting section 18) that sets respectively different patterns. (Col.10, lines 38-43, Fig.3) 

Hashimoto teaches the invention as claimed but does not explicitly teach a chirp signal in which a frequency repeatedly increases or decreases in every predetermined cycle 
Ohnishi, in the same field of endeavor teaches a chirp signal in which a frequency repeatedly increases or decreases in every predetermined cycle according to a preset pattern. (Paragraph 4, lines 8-17) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Hashimoto to incorporate a chirp signal in which a frequency repeatedly increases or decreases in every predetermined cycle according to a preset pattern as taught by Ohnishi in order to raise the target object detection performance.
Hashimoto in view of Ohnishi discloses the claimed invention except for a plurality of object detection devices.  It would have been obvious to one having ordinary skill in the art at the time the invention was filled to include a plurality of object detection devices, since it has been held that mere duplication of the essential parts involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 16, Hashimoto teaches the setting unit (window setting section 18) sets one of the two patterns in which magnitude sequential orders of a signal that are not consecutive, in a first object detection device out of the plurality of object detection devices, and sets the other of the two patterns in a second object detection device installed closest to the first object detection device. (Col.10, lines 38-43, Fig.3) Hashimoto teaches the invention as claimed but does not explicitly teach chirp signal.
Ohnishi, in the same field of endeavor teaches chirp signal. (Paragraph 4, lines 8-17) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Hashimoto to incorporate chirp signals as taught by Ohnishi in order to raise the target object detection performance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755.  The examiner can normally be reached on Monday - Friday 8:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645